DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant states “With reference to FIG. 2 of the present application as an example, the thickness of the conductive adhesive layer 3 is equal to the thickness of the second substrate 2 such that polarizer 4 disposed on the conductive adhesive layer 3 and the second substrate 2 can be flat and have a uniform thickness to achieve a consistent polarization effect throughout. Furthermore the conductive adhesive layer 3 has the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer between the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”
Claim 1 also states “a conductive adhesive layer disposed on the first substrate and located adjacent to the second substrate.”  It is not clear how this is accomplished without an intermediary layer especially since the response explicitly states “the conductive adhesive layer 3 has the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer between the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”  Fig 2 does not show any intermediate layer and in fact appears to show the adhesive contacting both the first substrate, second substate and polarizer layer while being a thickness equal to only the second substrate which appears to conflict absent some kind of intermediate layer or second substrate that curves substantially or has variable thickness which are not disclosed in the specification.  These issues are reiterated in the 112 rejection below.

Claim Rejections - 35 USC § 112
Claims 1, 1 and 3-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a detailed description of how the thickness of a liquid crystal layer is accommodated , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 1, applicant states “With reference to FIG. 2 of the present application as an example, the thickness of the conductive adhesive layer 3 is equal to the thickness of the second substrate 2 such that polarizer 4 disposed on the conductive adhesive layer 3 and the second substrate 2 can be flat and have a uniform thickness to achieve a consistent polarization effect throughout. Furthermore the conductive adhesive layer 3 has the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer between the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”
Claim 1 also states “a conductive adhesive layer disposed on the first substrate and located adjacent to the second substrate.”  It is not clear how this is accomplished without an intermediary layer especially since the response explicitly states “the conductive adhesive layer 3 has the same thickness as that of the second substrate 2 does not further cross a liquid crystal layer between the first substrate 1 and the second substrate 2 to avoid a potential issue of the conductive adhesive layer 3 mixes with the liquid crystal layer to cause leakage of liquid crystals.”  Fig 2 does not show any intermediate layer and in fact appears to show the adhesive contacting both the first substrate, second substrate and polarizer layer while being a thickness equal to only the second substrate which appears to conflict absent some kind of intermediate layer or second substrate that curves substantially or has variable thickness which are not disclosed in the specification.  For examination purposes the previous interpretation of claim 1 where the adhesive is made to be a thickness of the liquid crystal layer plus the second substrate is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang CN208459734U (translation provided in previous office action)
Regarding claim 1, Zhang teaches a display panel, comprising: a first substrate (fig. 5 40); a second substrate (20) disposed on the first substrate; a conductive adhesive layer(90) disposed on the first substrate, and located adjacent to the second substrate; and a polarizer (10) disposed on the second substrate and the conductive adhesive layer.  Zhang shows a thickness of the conductive adhesive layer (90) is equal to a thickness of the second substrate (20).  While Zhang shows the thickness of the adhesive layer to be equal to that of the that of the second substrate + liquid crystal layer (see fig 5).  The current application does not show a liquid crystal layer however discloses the presence of one without any additional intervening layers between the first substrate and adhesive therefore it is assumed the claim is intended to mean adhesive layer thickness is equal to the second substrate + liquid crystal layer  thickness.
Regarding claim 3, Zhang teaches a sum of lengths of the second substrate(20)  and the conductive adhesive layer (90) is less than a length of the first substrate (40).
Regarding claim 10, Zhang teaches a display device, comprising the display panel as claimed in claim 1 (see fig. 5).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN208459734 in view of Kawabe JP6229755 (translation provided in previous office action)
Regarding claim 4, Zhang teaches all the limitations of claim 4 except the conductive adhesive is a silver.  Kawabe discloses silver paste as a common/conventional conductive paste.  Conventionality has associative benefits such as generally lower cost and ready availability.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Kawabe to gain benefits of conventionality.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN208459734U (IDS Ref translation provided) in view of Guo US 2018/0046020.
Regarding claim 5, Zhang teaches all the limitations of claim 5 except the polarizer completely covers the second substrate (10) and the conductive adhesive layer.  Guo teaches the polarizer (50) completely covers the second substrate (10) and the conductive adhesive layer which would provide protection and insulation for the conductive adhesive.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Guo to provide protection and insulation of the conductive adhesive.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu US 2006/0066946.
Regarding claim 6 and 7, Zhang teaches all the limitations of claims 6 and 7 except the polarizer comprises: a lower protective layer; and a polarization layer disposed on the lower protective layer and the polarizer further comprises: an upper protective layer disposed on the polarization layer.
Liu teaches polarizer comprises: a lower protective layer (fig. 3-4 20); and a polarization layer (5) disposed on the lower protective layer and the polarizer further comprises: an upper protective layer (10) disposed on the polarization layer for increased hardness, dimension stability, heat resistance, and reduced moisture permeability [0015].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Liu to provide increased hardness, dimension stability, heat resistance, and reduced moisture permeability.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871